IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

FLAGSTAR BANK, FSB,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-5

MARIO A. JIMENEZ, ET AL.,

      Appellee.

_____________________________/

Opinion filed February 20, 2015.

An appeal from the Circuit Court for Okaloosa County.
Keith Brace, Judge.

Scott E. Zimmer and Lauren E. Plaisted of Law Offices of Daniel C. Consuegra,
P.L., Tampa, for Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.